DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2011/0266880) in view of Telefus et al. (US 2012/0113692 A1).
	Regarding claim 25, Kim teaches a wireless energy receiving device (see 400 fig.3) for wirelessly receiving energy to drive a load (see 401 fig.3), comprising: a device resonator (see 410 fig.3); a rectifier (see 430 fig.3) electrically coupled to a load and to the device resonator (see 401, 410  fig.3 para 0062-0075), the rectifier comprising controllable switching elements (see Switching scheme  para 0066-0070); and a controller coupled to the rectifier(see 420, 430 fig.3 para 0066-0075), wherein the controller is configured to control the switching elements of the rectifier to adjust an output voltage, current, or power presented to the load (see switching para 0066-0071); 
	Kim doesn’t expressly teach wherein in a first mode of operation of the system, the controller changes a duty cycle or a switching phase of the switching elements of the rectifier to cause the output voltage, current, or power presented to the load to approach a voltage demand, current demand, or power demand associated with the load.
	In an analogous art Telefus teaches wherein in a first mode of operation of the system , the controller (see 212 fig.2) changes a duty cycle or a switching phase of the switching elements of the rectifier to cause the output voltage, current, or power presented to the load to approach a voltage demand, current demand, or power demand associated with the load (see duty cycle, Vout, 204, 216, 212 fig.2 para  0022-0030).
	Therefore it would have been obvious for one of the ordinary skilled In the art at the time invention was made to use the technique of Telefus in the invention of Kim to adjust the duty cycle to output the desired voltage.
	Regarding claim 37, Kim teaches A wireless energy transfer system (see 300, 400 fig. 3), comprising: a first resonator; a second resonator (see 350, 410 fig. 3); a power supply (301); and a first plurality of switching elements connected to the power supply and to the first resonator (see switching scheme in paragraphs 0066-0071); (330, 340 fig. 3 paragraphs 0066-0075);   and communicatively coupled to a second controller connected to the (see 430, 420 fig. 3 paragraphs 0066-0075);   , wherein in a first mode of operation of the wireless energy transfer system: the power supply drives the first resonator through the first plurality of switching elements with an oscillating voltage signal (see switching paragraph 0066-0071).
	Kim doesn’t expressly teach a second plurality of switching elements connected to a first load and to the second resonator; and the first controller is configured to adjust an output power level of the oscillating voltage signal driving the first resonator, by adjusting at least one of the duty cycle of the first plurality of switching elements and the phase of the first plurality of switching elements. 
	In an analogous art Telefus teaches; a second plurality of switching elements connected to a first load and to the second resonator (see  paragraphs 0010, 0022);  and the first controller is configured to adjust an output power level of the oscillating voltage signal driving the first resonator (see  paragraphs 0022-0030), by adjusting at least one of the duty cycle of the first plurality of switching elements and the phase of the first plurality of switching elements. (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Therefore it would have been obvious for one of the ordinary skilled in the art at the time of invention was made to use the technique of Telefus in the invention of Kim to adjust the duty cycle to output the desired voltage.
	Regarding claim 26, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein the controller is configured so that when power delivered to the device resonator is less than the power demand associated with the load, the controller increases power directed to the load from the device resonator by at least one of increasing the duty cycle of the switching elements of the rectifier and adjusting the switching phase of the switching elements of the rectifier (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 27, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein the controller is configured so that when the power demand associated with the load is less than a maximum load power demand, the controller reduces an output power level of the rectifier by at least one of decreasing the duty cycle and adjusting the switching phase of the switching elements of the rectifier (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 28, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein the rectifier has a half-bridge topology (see 304 fig.3 paragraphs 0022-0030) and the controller is configured to control the duty cycle of the switching elements of the rectifier (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 29, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein the rectifier has a full-bridge topology (see 304 fig.3 paragraphs 0022-0030) and the controller is configured to control the switching phase of the switching elements of the rectifier (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 30, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein: the controller is communicatively coupled to a source resonator; and the controller is configured to transmit a control signal to the source resonator to increase an output power level of the source resonator when the duty cycle of the switching elements of the rectifier is near to or above 50% and the output voltage, current, or power presented to the load is less than the voltage demand, current demand, or power demand associated with the load (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 31, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein: the controller is communicatively coupled to a source resonator; and the controller is configured to transmit a control signal to the source resonator to reduce an output power level of the source resonator when the duty cycle of the switching elements of the rectifier is below 40% and the output voltage, current, or power presented to the load is greater than the voltage demand, current demand, or power demand associated with the load (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 32, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches, wherein the controller is configured to adjust at least one dead time of the switching characteristics of the switching elements of the rectifier to substantially maintain zero voltage switching (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 33, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein the controller is configured to: receive information corresponding to a measurement of at least one of an output voltage and an output current of the rectifier; and adjust the at least one dead time of the switching characteristics of the switching elements based on the information (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 34, combination of Kim and Telefus teaches invention set forth above, Kim further teaches wherein the load comprises a battery (see paragraph 0122).
	Regarding claim 35, combination of Kim and Telefus teaches invention set forth above, Kim further teaches further comprising an impedance matching network coupled to the device resonator, to the rectifier, and to the controller, and comprising at least one tunable element, wherein the controller is configured to adjust the impedance matching network by adjusting the at least one tunable element (see paragraph 0070).
	Regarding claim 36, combination of Kim and Telefus teaches invention set forth above, Telefus further teaches wherein in a second mode of operation of the system, the system operates bidirectionally with the load driving the device resonator through the rectifier so that the device resonator generates a magnetic field, the rectifier operates as an amplifier, and the controller is configured to adjust the duty cycle of the switching elements of the rectifier such that zero voltage switching is substantially maintained  (see Duty cycle, Vout, 204, 216, 212 fig.2 paragraphs 0022-0030).
	Regarding claim 38, combination of Kim and Telefus teaches invention set forth above, Kim further teaches wherein in the first mode of operation, the first controller is configured to substantially maintain zero voltage switching (see paragraphs 0022-0030).
	Regarding claim 39, combination of Kim and Telefus teaches invention set forth above, Kim further teaches wherein in the first mode of operation, the first controller is configured to adjust a bus voltage of the first plurality of switching elements to substantially maintain zero voltage switching (see paragraphs 0022-0030).
	Regarding claim 40, combination of Kim and Telefus teaches invention set forth above, Kim further teaches further comprising a first impedance matching network coupled to the first plurality of switching elements and to the first resonator, and comprising at least one tunable element (see paragraph 0070).
	Regarding claim 41, combination of Kim and Telefus teaches invention set forth above, Kim further teaches wherein the first load comprises a battery (see paragraph 0122).
					Allowable Subject Matter
Claim 42-45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 42, combination of Kim and Telefus teaches invention set forth above, Combination doesn’t expressly teach further comprising the battery, wherein in a second mode of operation of the system: the battery drives the second resonator through the second plurality of switching elements to cause the second resonator to generate a magnetic field; the first resonator receives power wirelessly from the second resonator through the magnetic field generated by the second resonator; and the second controller is configured to adjust a duty cycle of the second plurality of switching elements such that zero voltage switching is substantially maintained.
	Hence claim 42 will be deemed allowable if written in independent form.
	Claims 43-45 depend on claim 42, hence claims 43-45 will also be deemed allowable if claim 42 is written in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836